NOT RECOMMENDED FOR FULL-TEXT PUBLICATION
                               File Name: 09a0689n.06

                                  Nos. 07-1801, 07-1802, 07-1805                      FILED
                                                                                  Oct 20, 2009
                            UNITED STATES COURT OF APPEALS                   LEONARD GREEN, Clerk
                                 FOR THE SIXTH CIRCUIT


In re: KENNETH M. MITAN,

          Debtor,

KENNETH M. MITAN,

          Plaintiff-Appellant,                           ON APPEAL FROM THE
                                                         UNITED STATES DISTRICT
v.                                                       COURT FOR THE EASTERN
                                                         DISTRICT OF MICHIGAN
CHARLES J. TAUNT; JEROME F. CORR;
FRANDORSON PROERTIES; LEONARD A.
DUVAL; HEINZ RODE,

          Defendants-Appellees.

                                                    /

Before:          MARTIN, ROGERS, and COOK, Circuit Judges.

          PER CURIAM. In this consolidated appeal, Kenneth Mitan takes issue with the district

court’s affirmances of the bankruptcy court’s grants of summary judgment to the defendants. Having

reviewed the briefs and records in these cases, we concur with the district court’s well-reasoned

opinions and AFFIRM those judgments. Mitan v. Taunt, No. 06-15114, 2007 WL 1424225

(E.D.Mich. May 10, 2007); Mitan v. Corr, et al., No. 06-15115, 2007 WL 1452935 (E.D.Mich. May

10, 2007); and Mitan v. Duval, et al., No. 06-15116, 2007 WL 1452940 (E.D.Mich. May 10, 2007).